Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 03/08/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 21 objected to because of the following informalities:  	lines 4-5 “the low-field MRI system” appears it should be “a low-field MRI system”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vu (US 2007/0063701 A1).
With reference to claim 23, Vu teaches a method, comprising: 	performing an initial sampling of k-space (¶0025); 	dividing the initial sampling into a plurality of sectors (¶0025); and 	selecting a desired succession of sectors that minimizes a distance between phase- encoding coordinates within a sector and between sectors (¶0025-0027).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Rashid et al. (“Cardiac balanced steady-state free precision MRI at 0.35 T: a comparison study with 1.5 T”  Quantitative imaging in medicine and surgery),  hereinafter referred to as Rashid.	With reference to claim 1, Vu teaches a method of operating a magnetic resonance imaging (MRI) system, the method comprising: 	obtaining an initial set of k-space phase-encoding coordinates (¶0025); 	generating a sampling path through at least some of the k-space phase-encoding coordinates in the initial set to mitigate impact of eddy currents on operation of the low-field MRI system (¶0025-¶0027); and 	operating the MRI system using a pulse sequence in accordance with the sampling path to obtain spatial frequency data for generating one or more magnetic resonance (MR) images of a subject (¶0027).	However, Vu is silent with regards to using a low-field magnetic resonance imaging system.	Rashid teaches a low-field magnetic resonance imaging system (Introduction).	It would have been obvious to use the teaching of Rashid of a low-field system with the magnetic resonance imaging system of Vu so as to achieve a higher flip angle (Conclusions).
With reference to claim 2, Vu as combined above further teaches generating the sampling path comprises generating the sampling path such that substantially all k-space phase-encoding coordinates, which are neighboring along the generated sampling path, are within a threshold distance of one another, wherein the threshold distance depends on a Nyquist spatial frequency for the low- field MRI system (¶0024).	With reference to claim 3, Vu as combined above further teaches generating the sampling path comprises generating the sampling path such that at least 95% of k-space phase-encoding coordinates, which are neighboring along the generated sampling path, are within a threshold distance of one another, wherein the threshold distance depends on a Nyquist spatial frequency for the low- field MRI system (¶0024).	With reference to claim 4, Vu as combined above further teaches generating the sampling path comprises generating the sampling path such that at least 99% of k-space phase-encoding coordinates, which are neighboring along the generated sampling path, are within a threshold distance of one another, wherein the threshold distance depends on a Nyquist spatial frequency for the low- field MRI system (¶0024).	With reference to claim 5, Vu as combined above further teaches generating the sampling path comprises generating the sampling path such that at least 99% of k-space phase-encoding coordinates, which are neighboring along the generated sampling path, are within a threshold distance of one another, wherein the threshold distance depends on a Nyquist spatial frequency for the low- field MRI system (¶0024).	With reference to claim 6, Vu as combined above further teaches the threshold distance is less than or equal to C/FOV, wherein 1 < C < 5 and FOV represents a length of an imaging field of view of the low-field MRI system along a given direction (¶0024).	With reference to claim 7, Vu as combined above further teaches generating the sampling path comprises: grouping the initial set of k-space phase encoding coordinates into a plurality of k-space sectors; determining a sequence of k-space sectors, each k-space sector in the sequence being selected from among the plurality of k-space sectors; and generating the sampling path in accordance with the sequence of k-space sectors (¶0025-0026).	With reference to claim 8, Vu as combined above further teaches the sequence of k-space sectors includes at least one of the plurality of k-space sectors multiple times (¶0025-0026).
With reference to claim 9, Vu as combined above further teaches generating the sampling path in accordance with the sequence of k-space sectors comprises: generating a plurality of sector sub-paths corresponding to the plurality of k-space sectors; generating a plurality of transition sub-paths for transitioning among the plurality of k- space sectors; and generating the sampling path from the plurality of sector sub-paths and the plurality of transition sub-paths (¶0025-0026).	With reference to claim 10, Vu as combined above further teaches generating the plurality of transition sub-paths comprises selecting neighboring k-space phase-encoding coordinates along the transition sub- paths to be within a threshold distance of one another, wherein the threshold distance depends on a Nyquist spatial frequency for the low-field MRI system (¶0025-0026).
With reference to claim 11, Vu as combined above further teaches the generated sampling path comprises one or more spiral sub-paths, and wherein the generated sampling path traverses k-space phase-encoding coordinates grouped in concentric k-space sectors (¶0025).	With reference to claim 12, Vu as combined further teaches the generated sampling path traverses k-space phase encoding coordinates in a sequence of radial k-space sectors, wherein at least some consecutive radial sectors in the sequence of radial k-space sectors are angled by approximately a golden angle relative to one another in k-space (¶0025).	With reference to claim 13, Vu as combined further teaches the pulse sequence is a diffusion weighted imaging (DWI) sequence (¶0008, ¶0031).	With reference to claim 14, Vu as combined further teaches the generated sampling path includes at least some coordinates not in the initial set of k-space phase encoding coordinates (¶0025-0026).	With reference to claim 20, Vu as combined above further teaches  generating the one or more MR images using the spatial frequency data (¶0027).	With reference to claim 21, Vu teaches a method, comprising: 	obtaining an initial set of k-space phase-encoding coordinates (¶0025); 	generating a sampling path through at least some of the k-space phase-encoding coordinates in the initial set to mitigate impact of eddy currents on operation of the MRI system (¶0025-¶0027), the generating comprising: 	grouping the initial set of k-space phase encoding coordinates into a plurality of k-space sectors; 	determining a sequence of k-space sectors, each k-space sector in the sequence being selected from among the plurality of k-space sectors (¶0025-0026); and 	generating the sampling path in accordance with the sequence of k-space sectors (¶0026).
However, Vu is silent with regards to using a low-field magnetic resonance imaging system.	Rashid teaches a low-field magnetic resonance imaging system (Introduction).	It would have been obvious to use the teaching of Rashid of a low-field system with the magnetic resonance imaging system of Vu so as to achieve a higher flip angle (Conclusions).	With reference to claim 22, Vu further teaches operating the low-field MRI system using a pulse sequence in accordance with the sampling path to obtain spatial frequency data for generating one or more magnetic resonance (MR) images of a subject (¶0025-0026).
Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vu as combined above as applied to claim 1 above, and further in view of Nimbargi et al. (US 2010/0117644 A1), hereinafter referred to as Nimbargi.	With reference to claim 15, Vu as combined above teaches all that is required, however is silent with regards to the generated sampling path repeatedly samples the central region.	Nimbargi teaches a central region and at least one region outside the central region, and wherein the generated sampling path repeatedly samples the central region (¶0017).	It would have been obvious to use the teaching of Nimbargi to repeatedly sample the central region with the method of Vu as as to reduce the effects of eddy currents.	With reference to claim 16, Nimbargi  further teaches the generated sampling path includes multiple non- contiguous sub-paths containing k-space phase-encoding coordinates in the central region (¶0017, Fig. 3-6).	With reference to claim 17, Nimbargi further teaches the central region of k-space is a region located entirely within a threshold distance of an origin of k-space (¶0017, Fig. 3-6).	With reference to claim 18, Nimbargi further teaches the central region comprises a two-dimensional (2D) elliptical, circular, rectangular, and/or square region that includes an origin of k-space (¶0017, Fig. 3-6).	With reference to claim 19, Nimbargi further teaches the spatial frequency data comprises keyhole spatial frequency data collected using phase-encoding gradients corresponding to coordinates in the multiple non-contiguous sub-paths, the method further comprising: correcting the spatial frequency data and/or the one or more MR images of the subject for motion artifacts by using the keyhole spatial frequency data (¶0017, Fig. 3-6).
Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vu as applied to claim 23 above, and further in view of Nimbargi.	With reference to claim 24, Vu is silent with regards to sampling a central region of the k-space multiple times.	Nimbargi teaches sampling a central region of the k-space multiple times using a sampling path through the desired succession of sectors (¶0017, Fig. 3-6).	It would have been obvious to use the teaching of Nimbargi to repeatedly sample the central region with the method of Vu as to reduce the effects of eddy currents.	With reference to claim 25, Vu is silent with regards to sampling a central region of the k-space multiple times.	Nimbargi teaches correcting for one or more of: motion drift, phase drift, and phase errors by using spatial frequency data collected using a sampling path through the desired succession of sectors, wherein the sampling path repeatedly samples a central region of k-space (¶0017, Fig. 3-6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Lin (US 2008/0272782 A1) teaches a suppression of noise in MR images and MR spectroscopic images using signal space projection filtering.	Kuehn (US 2003/0220560 A1) teaches a method and apparatus for improving the vessel/tissue contrast in time-of-flight angiography of a magnetic resonance tomography measurement.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/               Primary Examiner, Art Unit 2852